DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A CAPACITIVE DIAPHRAGM VACUUM GAUGE INCLUDING A PRESSURE SENSOR WITH MULTIPLE RECCESSED BEING FORMED IN THE DIAPHRAGM.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 & 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishihara et al (JP 20200030066 A).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

In regards to claim 1, Ishihara et al teaches a pressure sensor (13, i.e. sensor chip) (Paragraph 0026) comprising: a diaphragm (41, i.e. sensor diaphragm) that has a thin plate shape and that forms part of a wall surface of a pressure chamber (24) into and out from which a measurement target fluid flows (Paragraph 0031), wherein multiple recesses (56, i.e. grooves) are formed in the diaphragm (41) on a side in contact with the measurement target fluid (Paragraph 0024), and an interval (i.e. groove width) between adjacent two of the multiple recesses (56) is 10 μm or less (i.e. wherein the groove width is 10 μm) (Paragraph 0041; Figures 3A-C).
In regards to claim 7, Ishihara et al teaches wherein the opening width of the recesses (56) is smaller than a depth of the recesses (56) (See Figure 3A-C).
In regards to claim 8, Ishihara et al teaches a capacitive diaphragm vacuum gauge including the pressure sensor (13) (Paragraph 0026).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 2, Ishihara et al teaches a pressure sensor (13, i.e. sensor chip) (Paragraph 0026) comprising: a diaphragm (41, i.e. sensor diaphragm) that has a thin plate shape and that forms part of a wall surface of a pressure chamber (24) into and out from which a measurement target fluid flows (Paragraph 0031), wherein multiple recesses (56, i.e. grooves) are formed in the diaphragm (41) on a side in contact with the measurement target fluid (Paragraph 0024), and an interval (i.e. groove width) between adjacent two of the multiple recesses (56) is 10 μm or less (i.e. wherein the groove width is 10 μm) (Paragraph 0041; Figures 3A-C).
	However, Ishihara et al does not teach the structural limitations of a pressure sensor further comprising the diaphragm being coated with a porous layer including holes that constitute the recesses and being are formed on a side in contact with the measurement target fluid and a diameter of the holes being 10 μm or less in combination with the remaining limitations of independent claim 1.  The remaining claims are allowed due to their dependency.
In the Examiner’s opinion in regards to claim 4, Ishihara et al teaches a pressure sensor (13, i.e. sensor chip) (Paragraph 0026) comprising: a diaphragm (41, i.e. sensor diaphragm) that has a thin plate shape and that forms part of a wall surface of a pressure chamber (24) into and out from which a measurement target fluid flows (Paragraph 0031), wherein multiple recesses (56, i.e. grooves) are formed in the diaphragm (41) on a side in contact with the measurement target fluid (Paragraph 0024), and an interval (i.e. groove width) between adjacent two of the multiple recesses (56) is 10 μm or less (i.e. wherein the groove width is 10 μm) (Paragraph 0041; Figures 3A-C).
	However, Ishihara et al does not teach the structural limitations of a pressure sensor further comprising the recesses being each formed such that a width of an opening formed on the side in contact with the measurement target fluid is smaller than a maximum width of an inner space in combination with the remaining limitations of independent claim 1.  The remaining claims are allowed due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishihara et al (US 20180238756 A1) - The present disclosure relates to a capacitive pressure sensor including a sensor chip having a diaphragm structure that detects a capacitance corresponding to pressure of a medium to be measured.
Hanselmann et al (US 20100186516 A1) - The present invention in particular addresses the problem of realizing a compact diaphragm vacuum measuring cell device with an integrated heater and electronic measuring circuitry, which can be operated stably over a greater temperature range, wherein the temperature of the electronic circuitry and the measuring cell are decoupled from one another.
Berner et al (US 20090158853 A1) - The present invention relates in general to high temperature, high pressure sensors for corrosive liquid and gaseous fluids, and in particular to a new and useful metal sealing system for high pressure, high temperature and corrosion resistant ceramic/sapphire based optical diaphragm sensors for use in harsh applications. 
Fukuda et al (JP 2007328916 A) – The present invention relates to a method for producing a diaphragm for a direct liquid fuel cell.
Bjoerkman et al (US 6591687 B1) - The present invention generally relates to a capacitive vacuum measuring cell.
Shipley et al (US 5507090 A) - The present invention relates to a method for making stress sensors, and more particularly to a method for making a plurality of thin stress sensors suitable for use in monitoring composite and elastomer manufacturing processes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/           Examiner, Art Unit 2856      
/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2856